DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on March 14, 2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, and 10-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuji (JP2014193267 A, submitted by the applicant), in view of 
Kikuchi (PCT/JP2016/076642, US 2019/0045627, relied upon for the equivalent English Translation), and Iwase (US 2018/0077794).
Regarding claim 1, Tetsuji, figure 1-5, discloses a stretchable wiring member comprising: a flexible substrate having stretchability (stretchable belt, 3, additionally, see explanation below with reference to prior art to Kikuchi); a stretchable wiring line (15, the specification describes the element 15 as printed circuit board, which is electrically connected to electrode 17. Therefore, it is obvious to consider the element, 15, comprising wiring) disposed along the flexible substrate and configured to be stretched in association with stretching deformation of the flexible substrate (see figure); and a hard member that is located under the stretchable wiring line and  (12, obvious as described at the paragraph 0029) harder than the flexible substrate, wherein the flexible substrate has an extension layer portion interposed between the hard member and the stretchable wiring line (see figure, as shown in cross sectional figure 5), the stretchable wiring line has a contact portion that is made of a same material as the stretchable wiring line, and the contact portion has such a shape that an end portion of the stretchable wiring line is expanded in a width direction thereof (though not clear in the figure, the electrode 17 and the hard member 12 are connected with a bond member 23C, which is having larger circular shape, see figure 7, which implied that the contact portion expanded in width direction). 
Kikuchi, figure 1-2, discloses a stretchable wiring member with flexible substrate (12, 15, formed of stretchable material, such as silicone rubber, paragraph 0055-0056), and stretchable wiring (13, formed of conductive coating with filler in matrix of silicon rubber, paragraph 0058-0060), and hard member (14, formed of rubber like elastic body or a resin, paragraph 0066-0070), including an extension layer portion interposed between the hard member  and the stretchable wiring member), and 
Iwase (US 2018/077794), figure 1-3, discloses a stretchable wiring member with a stretchable substrate (53) and stretchable wiring (55). Iwase further discloses contact terminal (57), formed from same material as that of wiring (55), including the contact terminal expanded in the width direction.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the effective filing date of the application to have the substrate (belt) of Tetsuji having stretchability to be able to be properly contacting the wearer’s body, and the hard member being harder to control the expansion / contraction, as taught by Kikuchi, and the stretchable wiring line has a contact portion that is made of a same material as the stretchable wiring line, and the contact portion has such a shape that an end portion of the stretchable wiring line is expanded in a width direction thereof, as taught by Iwase, in order to increase contact area to have better joining / bonding strength.

Regarding claim 2, the modified board of Tetsuji further discloses wherein the hard member has a recess formed at a position between the hard member and the stretchable wiring line, and the extension layer portion is disposed in the recess (see figure). 

Regarding claim 3, the modified board of Tetsuji further discloses wherein the hard member is an electroconductive member (obvious as disclosed at paragraph 0019 and 0021, as working as electrode, electrically connected). 

Regarding claim 4, the modified board of Tetsuji further discloses wherein the hard member is an electrode (paragraph 0019-0021). 

Regarding claim 5, the modified board of Tetsuji further discloses wherein the hard member is electrically connected to the stretchable wiring line (paragraph 0025). 

Regarding claim 6, the modified board of Tetsuji further discloses wherein the hard member is an electroconductive rubber that is made of at least one of a thermosetting rubber and a thermoplastic elastomer and in which an electroconductive filler is dispersed (not explicitly disclosed but conductive rubber / elastomer is old and known in the art to have electroconductive filler material in an electroconductive rubber to enhance the conductivity. Also, obvious as disclosed by Kikuchi. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

 Regarding claim 7, the modified board of Tetsuji further discloses wherein the stretchable wiring line extends from an outer periphery of the hard member in two opposite directions (see figure). 

Regarding claim 10, the modified board of Tetsuji further discloses wherein the extension layer portion has a portion near the center of the hard member and an outer portion as viewed in plan, and the outer portion is formed to be thicker than the portion near the center of the hard member (obvious as shown in figure 5 of Tetsuji). 

Regarding claim 11, the modified board of Tetsuji further discloses wherein the flexible substrate and the stretchable wiring line contain a silicone rubber component (obvious to enhanced stretchability, as disclosed by Kikuchi. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 12, the modified board of Tetsuji further discloses wherein when the hard member is viewed in plan, a boundary of the contact area between the stretchable wiring line and the hard member is positioned inside an outer periphery of the hard member (see figure 5, Tetsuji).  

Regarding claim 13, the modified board of Tetsuji further discloses wherein the extension layer portion is located inside an outer edge of the hard member and outside an outer edge of the contact portion in a plan view (see figure 5, Tetsuji).  

Regarding claim 14, the modified board of Tetsuji further discloses wherein the contact portion is formed at an end portion of the stretchable wiring line on a side overlapping with the hard member (see figure 5, Tetsuji). 

 Regarding claim 15, the modified board of Tetsuji further discloses wherein an adhesive strength between the stretchable wiring line and the flexible substrate is set to be greater than a tensile strength at break of the stretchable wiring line (obvious, apparently, in order to have better mechanical bonding strength avoiding separation during expansion / contraction. Also, the adhesive strength will depend upon the material of the substrate and the wiring line. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955; and it has been held to be within the general sill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwase (US 2018/0092206), figure 1-2, discloses a stretchable circuit board with stretchable substrate (base 530), stretchable wiring (55), and contact portion (57) formed of same material as that of the stretchable wiring with expanded end portion in width direction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / June 14, 2022